Alpha Natural Resources, Inc.

Agreement to Terminate the

Amended and Restated Stockholder Agreement

This Agreement to Terminate the Amended and Restated Stockholder Agreement (this
“Agreement”) is made and entered into effective as of May 23, 2007 (the
“Effective Date”) by and among (i) Alpha Natural Resources, Inc., a Delaware
corporation (the “Company”), (ii) Creekside II Inc., a Delaware corporation, and
AMCI Holdings Inc., a Delaware corporation (together, the “AMCI Parties”),
(iii) the individuals listed on Schedule 1 attached to this Agreement (the
“Nicewonder Parties”) and (iv) the employees of the Company or its subsidiaries
listed on Schedule 2 attached to this Agreement (the “Employee Stockholders”).
The Employee Stockholders, the Nicewonder Parties and the AMCI Parties are
collectively referred to in this Agreement as the “Stockholders.”

R E C I T A L S

A. The Company and the Stockholders entered into that certain Amended and
Restated Stockholder Agreement dated as of October 26, 2005 (as amended prior to
the date hereof, the “Stockholder Agreement”), in order to set forth certain
understandings with respect to the Stockholders’ holdings of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”).

B. The Company and the additional undersigned parties desire to terminate the
Stockholder Agreement and agree to certain additional terms set forth herein.

C. The undersigned parties to the Stockholder Agreement include “Stockholders”
(as defined in the Stockholder Agreement) holding not less than a majority of
the outstanding shares of Common Stock held by all “Stockholders” (as defined in
the Stockholder Agreement), which parties have the right to terminate the
Stockholder Agreement pursuant to Section 3.3(b) thereof.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. TERMINATION OF STOCKHOLDER AGREEMENT. Subject to the terms of this Agreement,
the Stockholder Agreement is hereby terminated as of the date hereof (the
“Termination Date”), without any further liability or obligation of the Company
or the Stockholders, except as otherwise set forth in this Agreement.

2. LEGENDS.

2.1 Stockholder Agreement Legend. At any time after the Termination Date, upon
delivery to the Company of the written request of any Stockholder, the Company
shall cause the following legend to be removed from such Stockholder’s
certificates representing shares of capital stock of the Company owned by such
Stockholder:

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF CERTAIN OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN STOCKHOLDER AGREEMENT BY AND AMONG, THE STOCKHOLDER, THE CORPORATION AND
CERTAIN HOLDERS OF SHARES OF STOCK OF THE CORPORATION. COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION;

2.2 Securities Act Legend. At any time after the Termination Date, upon delivery
to the Company of an executed certificate in the form of Exhibit A by any
Stockholder, the Company shall cause the following legend to be removed from
such Stockholder’s certificates representing shares of capital stock of the
Company owned by such Stockholder:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

3. GENERAL PROVISIONS.

3.1. Notices. Except as may be otherwise provided in this Agreement, all
notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party; (b) when received when sent by
facsimile at the address and number set forth below; (c) three business days
after deposit in the U.S. mail with first class or certified mail receipt
requested postage prepaid and addressed to the other parties as set forth below;
or (d) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.

If to the AMCI Parties:

American Metals & Coal International, Inc.

475 Steamboat Road, 2nd Floor

Greenwich, CT 06830

Attention: Hans J. Mende, President

Facsimile No.: (203) 625-9231

With a copy to:

American Metals & Coal International, Inc.
One Energy Place
Latrobe, PA  15650
Attention:  Michael J. Walker, Executive Vice President
Facsimile No.:  (724) 537-5853

and to:

McGuire Woods LLP

One James Center

901 East Cary Street

Richmond, Virginia 23219

Attention: Leslie A. Grandis

Facsimile No.: (804) 698-2069

If to the Company:

Alpha Natural Resources, Inc.

One Alpha Place

Abingdon, Virginia 24210

Attention: President

Facsimile No.: (276) 628-3116

With a copy to:

Bartlit Beck Herman Palenchar & Scott LLP

1899 Wynkoop Street, Suite 800

Denver, Colorado 80202

Attention: James L. Palenchar, Esq.

Facsimile No.: (303) 592-3140

To any of the Nicewonder Parties:

To their address set forth on Schedule 1 attached to this Agreement

To any of the Employee Stockholders:

To their address of record on the books of the Company

Each Person making a communication hereunder by facsimile shall promptly confirm
by telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 3.1 by giving the other parties written
notice of the new address in the manner set forth above.

3.2 Entire Agreement; Interpretation; Termination of Prior Agreements. This
Agreement, together with all the Schedules and Exhibits hereto, constitute and
contain the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement (other than any additional restrictions on
transfer and repurchase rights contained in subscription agreements, employment
agreements or stock option agreements between the Company and the Employee
Stockholders) and supersede any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
the subject matter of this Agreement. This Agreement will terminate the
Stockholder Agreement in its entirety as set forth herein, when it has been duly
executed by parties having the right to so terminate the Stockholder Agreement.
This Agreement shall not create any employment rights for any Stockholder and
the Company shall have no liability for terminating any Stockholder’s
employment.

3.3 Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the internal laws of the State of Delaware, excluding that
body of law relating to conflict of laws and choice of law.

3.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

3.5 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any Person, other than the parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement.

3.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the parties hereto.

3.7 Captions. The captions to sections of this Agreement have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Agreement.

3.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile signatures to this Agreement shall be valid for
all purposes.

3.9 Arbitration. Any controversy, dispute, or claim arising out of, in
connection with, or in relation to, the interpretation, performance or breach of
this Agreement, including, without limitation, the validity, scope, and
enforceability of this section, shall be solely and finally settled by
arbitration conducted in New York, New York, by and in accordance with the then
existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization. Judgment upon any award rendered by
the arbitrator(s) may be entered by the State or Federal Court having
jurisdiction thereof. Any of the parties may demand arbitration by written
notice to the other and to the American Arbitration Association (“Demand for
Arbitration”). The parties intend that this agreement to arbitrate be the
exclusive means to resolve disputes under this Agreement and that it be valid,
enforceable and irrevocable.

3.10 Jurisdiction. In the absence of an arbitration election pursuant to
Section 3.9, the parties hereby irrevocably submit and consent to the
nonexclusive jurisdiction of the State and Federal Courts located in the State
of New York with respect to any action or proceeding arising out of this
Agreement or any matter arising therefrom or relating thereto. In any such
action or proceeding, each Employee Stockholder waives personal service of the
summons and complaint or other process and papers therein and agrees that the
service thereof may be made by mail directed to such Employee Stockholder at the
address for such Employee Stockholder provided in this Agreement, service to be
deemed complete seven (7) days after mailing, or as permitted under the rules of
either of said Courts.

3.11 Appointment of AMCI Representative. By the execution and delivery of this
Agreement, (i) each of the AMCI Parties hereby irrevocably constitutes and
appoints Hans J. Mende (the “AMCI Representative”) as its true and lawful agent
and attorney-in-fact with full power of substitution to act in the name, place
and stead of the AMCI Parties to act on behalf of the AMCI Parties in any
litigation or arbitration involving this Agreement, do or refrain from doing all
such further acts and things, and execute all such documents as the AMCI
Representative shall deem necessary or appropriate in connection with the
transactions contemplated by this Agreement including, without limitation, the
power:

(a) to execute and deliver all notices under, waivers under, and amendments to
this Agreement, ancillary agreements, certificates and documents that the AMCI
Representative deems necessary or appropriate in connection with the performance
of this Agreement and consummation of the transactions contemplated by this
Agreement;

(b) to receive funds, make payments of funds, and give receipts for funds;

(c) to receive funds for the payment of expenses of the AMCI Parties and apply
such funds in payment for such expenses;

(d) to do or refrain from doing any further act or deed on behalf of the AMCI
Parties that the AMCI Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement as fully and
completely as the AMCI Parties could do if personally present;

(e) to execute for and on behalf of the AMCI Parties Statements on Schedule 13D
in accordance with Section 13 of the Exchange Act and Forms 3, 4, and 5 in
accordance with Section 16(a) of the Exchange Act;

(f) do and perform any and all acts for and on behalf of the undersigned which
may be necessary or desirable to complete and execute any such Schedule 13D or
Form 3, 4, or 5, complete and execute any amendment or amendments thereto, and
timely file such form with the SEC and any stock exchange or similar authority;
and

(g) to receive service of process in connection with any claims under this
Agreement.

The Company, the Nicewonder Parties and any other Person may conclusively and
absolutely rely, without inquiry, upon any action of the AMCI Representative in
all matters referred to in this Agreement. All notices required to be made or
delivered by the Company or the Nicewonder Parties to the AMCI Parties shall be
made to the AMCI Representative for the benefit of the AMCI Parties and shall
discharge in full all notice requirements of the Company or the Nicewonder
Parties to the AMCI Parties with respect to any such matter.

3.12 Appointment of Nicewonder Representative. By the execution and delivery of
this Agreement, (i) each of the Nicewonder Parties hereby irrevocably
constitutes and appoints Don Nicewonder (the “Nicewonder Representative”) as its
true and lawful agent and attorney-in-fact with full power of substitution to
act in the name, place and stead of the Nicewonder Parties to act on behalf of
the Nicewonder Parties in any litigation or arbitration involving this
Agreement, do or refrain from doing all such further acts and things, and
execute all such documents as the Nicewonder Representative shall deem necessary
or appropriate in connection with the transactions contemplated by this
Agreement including, without limitation, the power:

(a) to execute and deliver all notices under, waivers under, and amendments to
this Agreement, ancillary agreements, certificates and documents that the
Nicewonder Representative deems necessary or appropriate in connection with the
performance of this Agreement and consummation of the transactions contemplated
by this Agreement;

(b) to receive funds, make payments of funds, and give receipts for funds;

(c) to receive funds for the payment of expenses of the Nicewonder Parties and
apply such funds in payment for such expenses;

(d) to do or refrain from doing any further act or deed on behalf of the
Nicewonder Parties that the Nicewonder Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of this
Agreement as fully and completely as the AMCI Parties could do if personally
present;

(e) to execute for and on behalf of the Nicewonder Parties Statements on
Schedule 13D in accordance with Section 13 of the Exchange Act and Forms 3, 4,
and 5 in accordance with Section 16(a) of the Exchange Act;

(f) do and perform any and all acts for and on behalf of the undersigned which
may be necessary or desirable to complete and execute any such Schedule 13D or
Form 3, 4, or 5, complete and execute any amendment or amendments thereto, and
timely file such form with the SEC and any stock exchange or similar authority;
and

(g) to receive service of process in connection with any claims under this
Agreement.

The Company, the AMCI Parties and any other Person may conclusively and
absolutely rely, without inquiry, upon any action of the Nicewonder
Representative in all matters referred to in this Agreement. All notices
required to be made or delivered by the Company or the AMCI Parties to the
Nicewonder Parties shall be made to the Nicewonder Representative for the
benefit of the Nicewonder Parties and shall discharge in full all notice
requirements of the Company or the AMCI Parties to the Nicewonder Parties with
respect to any such matter.

3.13 Confidentiality.

(a) Each Stockholder recognizes and acknowledges that the Company’s trade
secrets, proprietary information, and Confidential Information (as defined in
Section 3.13(c) below), as they may exist from time to time, are valuable,
special and unique assets of the Company’s business. Except as otherwise
required by law, each Stockholder agrees to hold as the Company’s property, all
memoranda, books, papers, letters, and other data, and all copies thereof and
therefrom, in any way relating to the Company’s business and affairs, whether
made by such Stockholder or otherwise coming into such Stockholder’s possession,
and at the time such Stockholder ceases to be a Stockholder for any reason, to
deliver the same to the Company.

(b) Each Stockholder hereby agrees that such Stockholder will not at any time
during the period such Stockholder is a Stockholder or thereafter disclose to
any third party (other than in the ordinary course of business of the Company)
or use for the benefit of such Stockholder or any third party any Confidential
Information (as such term is defined in Section 3.13(c) below), except (i) as
otherwise required by law, or (ii) as previously authorized by the Board in
writing.

(c) As used in this Agreement, “Confidential Information” shall mean information
which is not generally known to the public in the form available to Stockholders
and which was or is used, developed or obtained by the Company relating to the
business of the Company, or research and development, including, but not limited
to, all investor, client, portfolio company or customer lists, marketing
strategies and techniques, trade secrets, engineering or other know-how or other
information pertaining to the financial condition, business, research and
development or prospects of the Company.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

Alpha Natural Resources, Inc.

      By: /s/ Vaughn R. Groves
 

Name: Vaughn R. Groves
Title:
 
Vice President

The AMCI Parties

By: /s/ Hans J. Mende



    Hans J. Mende, the AMCI Representative,

pursuant to Section 6.12 of the Stockholder Agreement

The Nicewonder Parties

By: /s/ Kenneth Donald “Don” Nicewonder



    Kenneth Donald “Don” Nicewonder,
the Nicewonder Representative, pursuant to

Section 6.14 of the Stockholder Agreement

2